Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 11 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 22 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 33 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 44 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 55 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 66 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 77 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 88 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 99 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 10
                                                            10 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 11
                                                            11 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 12
                                                            12 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 13
                                                            13 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 14
                                                            14 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 15
                                                            15 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 16
                                                            16 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 17
                                                            17 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 18
                                                            18 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 19
                                                            19 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 20
                                                            20 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 21
                                                            21 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 22
                                                            22 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 23
                                                            23 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 24
                                                            24 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 25
                                                            25 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 26
                                                            26 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 27
                                                            27 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 28
                                                            28 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 29
                                                            29 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 30
                                                            30 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 31
                                                            31 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 32
                                                            32 of
                                                               of 33
                                                                  33
Case
Case 2:19-cv-01199-APG-BNW
     2:19-cv-01199-APG-BNW Document
                           Document 6-1
                                    16 Filed
                                        Filed 08/14/19
                                              07/17/19 Page
                                                       Page 33
                                                            33 of
                                                               of 33
                                                                  33
